
	

113 S2671 IS: Honor Flight Act
U.S. Senate
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2671
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2014
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 49, United States Code, to require the Assistant Secretary of Homeland Security
			 (Transportation Security Administration) to establish a process for
			 providing expedited and dignified passenger screening services for
			 veterans traveling to visit war memorials built and dedicated to honor
			 their service, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Honor Flight Act.
		
			2.
			Honor Flight Program
			(a)In generalSubchapter I of chapter 449 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					
						44928.
						Honor Flight Program
						(a)In generalThe Secretary of Homeland Security (Transportation Security Administration) shall establish, in
			 collaboration
			 with the Honor Flight Network or other not-for-profit organization that
			 honors veterans, a process for providing expedited and dignified passenger
			 screening services for veterans traveling on a flight in charter air
			 transportation of the Honor Flight Network
			 or such other organization to visit war memorials built and dedicated to
			 honor the service
			 of such veterans.(b)Veteran definedIn this section, the term veteran has the meaning given that term in section 101 of title 38.
						.(b)Clerical amendmentThe table of sections for chapter 449 of title 49, United States Code, is amended by inserting
			 after the item relating to section 44927 the following:44928. Honor Flight Program..
			
